Bartlett, J.,
— A petition filed by the Board of Inspectors of the Philadelphia County Prison has raised the question as to its duties in regard to the parole- of prisoners sentenced to an indefinite term to its respective institutions under the provisions of the Act of June 29, 1923, P. L. 975.
This act merely amends section 6 of the Act of June 19,1911, P. L. 1055, and provides that the Courts of Oyer and Terminer and Quarter Sessions shall, when sentencing to the county prison any convict whose crime is punishable by imprisonment in the State Penitentiary, pronounce an indefinite term; provides, further, that nothing shall prevent the court from hearing a petition for parole, at any time, as provided in the Act of 1911, by prisoners for sentence to county prisons; and it likewise provides, before any parole shall be granted in pursuance to the terms of this act, that ten days before the expiration of a minimum sentence notice of an intention to apply for a parole by a prisoner shall be served by the Prison Inspectors on the judge in the county who imposed the sentence, etc. Likewise notice to the district attorney.
We are of opinion that this does not confer any power upon the Board of Prison Inspectors to do anything other- than to call to the attention of the court the expiration of the minimum sentence.
There is no authority granted by said act to the Board of Prison Inspectors to appoint a probation officer or officers, and it provides that petitions for parole of prisoners sentenced under this act to the county prison, if said prisoner desires to take advantage of the minimum sentence, shall be presented to the judge of the court having jurisdiction in the matter, as provided by the act itself, and that said parole, if granted upon said petition, shall be granted in accordance with the rules of the Court of Quarter Sessions of this county, as in such cases made and provided, and that the probation officer of the said court, as in other cases of parole granted by the judges of our courts, shall have control of the prisoner during the term of his parole.